                                                                                   Page 1 of 5




              IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF FLORIDA
                            PANAMA CITY DIVISION


UNITED STATES OF AMERICA

v.                                               CASES NO. 5:14cr17-RH/CJK
                                                          5:18cv195-RH/CJK

LOUIS REED, JR.,

                   Defendant.

_________________________________/


                       ORDER DENYING RELIEF AND GRANTING
                         A CERTIFICATE OF APPEALABILITY


         The defendant Louis Reed, Jr. pleaded guilty and is serving his federal

sentence. Service of the sentence began after he completed service of a previously

imposed state sentence. Mr. Reed has moved for relief under 28 U.S.C. § 2255.

The motion is before the court on the magistrate judge’s report and

recommendation, ECF No. 29. No objections have been filed. As directed, see ECF

No. 30, the government has filed an additional response to the motion. ECF

No. 33.

         Mr. Reed first claims he is entitled to credit on the federal sentence for time

when he was serving the state sentence but was in the physical custody of federal

authorities on a writ of habeas corpus ad prosequendum. That claim is properly

Cases No. 5:14cr17-RH/CJK and 5:18cv195-RH/CJK
                                                                                 Page 2 of 5




asserted in a petition for a writ of habeas corpus under 28 U.S.C. § 2241. And the

claim is substantively unfounded for the reasons set out in the order of October 26,

2018. ECF No. 30.

         Alternatively, Mr. Reed says he should be allowed to withdraw his guilty

plea—in effect, that his conviction should be vacated. There apparently are two

asserted grounds for vacating the conviction. The first is that, because Mr. Reed

did not understand that he would not receive this credit, the guilty plea was

involuntary. The second is that his attorney rendered ineffective assistance by

failing to advise Mr. Reed that he would not receive this credit.

         This alternative claim is properly asserted under 28 U.S.C. § 2255. As a

prerequisite to relief, Mr. Reed must show, at least, that had he known he would

not receive credit for the time at issue, he would not have pleaded guilty and

instead would have insisted on going to trial. See, e.g., Lee v. United States, 137 S.

Ct. 1958, 1965 (2017). Mr. Reed has sworn that he meets this standard. But his

statements during the plea colloquy gave not the slightest hint that credit for this

time was a dispositive factor or of any concern at all.

         Any request for concurrent sentences would have been weak, because the

state and federal sentences were imposed for wholly separate conduct. The record

does not show, and Mr. Reed does not assert, that he raised any objection when the

federal sentencing judge ruled that the sentences were to be served consecutively—



Cases No. 5:14cr17-RH/CJK and 5:18cv195-RH/CJK
                                                                                   Page 3 of 5




a ruling inconsistent with Mr. Reed’s after-the-fact claim that he should have

received credit on both sentences concurrently for the time now at issue.

         Mr. Reed has not tendered any colorable defense to the charges, has not

suggested any weakness in the government’s evidence, and has not offered any

plausible explanation of how the issue of credit for the disputed time would have

affected the decision to plead guilty. On any reasonable analysis, credit for this

time would not have affected the decision whether to plead guilty. And any

defendant for whom this was an important consideration almost surely would have

mentioned it during the plea colloquy.

         In sum, Mr. Reed is not entitled to relief or even to an evidentiary hearing.

See, e.g., Winthrop–Redin v. United States, 767 F.3d 1210, 1216 (11th Cir. 2014)

(affirming the denial of a § 2255 motion without an evidentiary hearing: “a district

court need not hold a hearing if the allegations are frivolous, based upon

unsupported generalizations, or affirmatively contradicted by the record.”)

(quoting earlier authorities).

         A certificate of appealability is not a prerequisite to an appeal of the denial

of a § 2241 petition. But a defendant may appeal the denial of a § 2255 motion

only if the district court or court of appeals issues a certificate of appealability.

Under 28 U.S.C. § 2253(c)(2), a certificate of appealability may issue “only if the

applicant has made a substantial showing of the denial of a constitutional right.”



Cases No. 5:14cr17-RH/CJK and 5:18cv195-RH/CJK
                                                                                Page 4 of 5




Miller-El v. Cockrell, 537 U.S. 322, 335-38 (2003); Slack v. McDaniel, 529 U.S.

473, 483-84 (2000); Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983); see also

Williams v. Taylor, 529 U.S. 362, 402-13 (2000) (setting out the standards

applicable to a § 2254 petition on the merits). As the Court said in Slack:

              To obtain a COA under § 2253(c), a habeas prisoner must
              make a substantial showing of the denial of a constitutional
              right, a demonstration that, under Barefoot, includes
              showing that reasonable jurists could debate whether (or, for
              that matter, agree that) the petition should have been
              resolved in a different manner or that the issues presented
              were “adequate to deserve encouragement to proceed
              further.”

529 U.S. at 483-84 (quoting Barefoot, 463 U.S. at 893 n.4). Further, in order to

obtain a certificate of appealability when dismissal is based on procedural grounds,

a petitioner must show, “at least, that jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a constitutional right and

that jurists of reason would find it debatable whether the district court was correct

in its procedural ruling.” Id. at 484.

         The defendant has made the required showing on a single issue as set out

below.

         IT IS ORDERED:

         1. The motion for relief under 28 U.S.C. § 2255, ECF No. 28, is denied.

         2. The clerk must enter a judgment so providing.




Cases No. 5:14cr17-RH/CJK and 5:18cv195-RH/CJK
                                                                                   Page 5 of 5




         3. A certificate of appealability is granted on this issue: whether the

defendant’s assertions that his guilty plea was involuntary and that his attorney

rendered ineffective assistance in connection with the guilty plea were properly

denied without an evidentiary hearing.

         SO ORDERED on December 1, 2018.

                                                 s/Robert L. Hinkle
                                                 United States District Judge




Cases No. 5:14cr17-RH/CJK and 5:18cv195-RH/CJK
